Case: 11-14524     Date Filed: 10/18/2013    Page: 1 of 18


                                                                [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                     ___________________________________

                                 No. 11-14524
                     ___________________________________

                       D.C. Docket No. 1:06-cv-01457-TWT

VEOLIA WATER NORTH AMERICA
OPERATING SERVICES, LLC,
f.k.a. U.S. Filter Operating Services, Inc.,
                                                          Plaintiff-Counter Defendant-
                                                          Cross Defendant-Appellant-
                                                                       Cross Appellee

VEOLIA ENVIRONNEMENT, S.A.,
f.k.a. Vivendi Environnement, S.A.,
                                                          Plaintiff-Counter Claimant-
                                                          Cross Defendant-Appellant-
                                                                      Cross Appellee

                                        versus

CITY OF ATLANTA,
                                               Defendant-Counter Defendant-
                                            Counter Claimant-Cross Claimant-
                                                   Appellee-Cross Appellant.
                     ___________________________________

                   Appeals from the United States District Court
                       For the Northern District of Georgia
                    ___________________________________
                               (October 18, 2013)
              Case: 11-14524     Date Filed: 10/18/2013    Page: 2 of 18


Before JORDAN and KRAVITCH, Circuit Judges, and ALBRITTON, * District
Judge.

PER CURIAM:

      This case arises from a contract dispute between the City of Atlanta and

Veolia Water North America Operating Services, LLC regarding the improvement,

operation, and maintenance of four City-owned wastewater treatment facilities.

Both parties claimed breach, and, after an 11-day bench trial, the district court

awarded Veolia $21 million in damages and the City $11 million in damages. Both

parties have now appealed that judgment.

      Veolia appeals the award to the City of over $9 million for the lease and

operating expenses of replacement belt presses, $302,333 for two damaged

digester lids, and $948,608 in prejudgment interest. The City appeals the award to

Veolia of approximately $3.8 million in prejudgment interest and the denial of its

request for attorney’s fees. After review and with the benefit of oral argument, we

affirm in part, reverse in part, and remand for further proceedings.

                               I. Background & Facts

      Because we write only for the parties, we assume their familiarity with the

extensive record in this case, and only restate those facts necessary for our

decision.

*
  Honorable W. Harold Albritton, United States District Judge for the Middle District of
Alabama, sitting by designation.

                                           2
               Case: 11-14524       Date Filed: 10/18/2013      Page: 3 of 18


       In April of 2001, the City of Atlanta released a request for proposal for an

alternative method of waste disposal at its wastewater treatment facilities. The City

eventually awarded Veolia the contract, and the two parties executed a service

agreement in August of 2002. The agreement called for Veolia to operate and

maintain part of the facilities for ten years on condition that Veolia accept the

facilities “as is.” It also required Veolia to provide a letter of credit that the City

could draw upon if Veolia defaulted on the agreement.

       In December of 2002, Veolia took over the facilities’ dry side operations

under the terms of the agreement. Over time, the four digester tanks at the RM

Clayton facility—which had not been cleaned in years—began to fall into

disrepair. 1 Although another company had been awarded a contract to clean the

digester lids at RM Clayton, the City delayed that work until after Veolia had

installed new centrifuges that were expected to improve the digester conditions and

lower costs. As a result, digester tank cleaning at RM Clayton did not begin until

October of 2004.

       In March of 2005, the digester tanks at RM Clayton began to operate near or

above their maximum capacity. By April 8, 2005, the lid for one of the digester

tanks collapsed under the weight of the excess waste. Another digester lid suffered

       1
         The treatment process used at the City’s facilities called for concentrated waste to be
pumped into large, concrete digester tanks where the waste would be further reduced through
anaerobic digestion.


                                               3
                Case: 11-14524       Date Filed: 10/18/2013       Page: 4 of 18


the same fate on December 31, 2005. After the digester lids collapsed, the City had

to lease out belt presses from Synagro Technologies, Inc. The belt presses provided

a substitute method for processing waste until the digester lids could be replaced.2

The City used the belt presses at RM Clayton for approximately two years.

       On July 10, 2006, the City served Veolia with a notice of termination for

purported breaches of the service agreement. The City also drew upon Veolia’s

letter of credit in full for $9,525,304. Veolia, in turn, sued the City to recover on

unpaid invoices and various operating expense increases. The City answered and

asserted its own breach of contract claims against Veolia. The case proceeded to a

bench trial.

       After the trial, the district court concluded that both parties had breached the

agreement. As to Veolia, the district court found that it had caused the digester lids

to collapse, and was liable for the remaining value of the digester lids and the

expenses the City incurred from leasing the belt presses. As to the City, the district

court found that it owed Veolia for unpaid work and had to return the full amount

of the letter of credit because the City had wrongfully drawn on the letter.

       Both parties filed motions to alter or amend the judgment. Veolia argued that

the City’s recovery for belt press expenses was improper because the City had not


       2
          Ordinarily, waste at RM Clayton was transferred from the digester tanks to centrifuges
and then to incinerators. But when the City switched to belt presses, waste went directly from the
digester tanks to the belt presses and bypassed the centrifuges and incinerators.
                                                4
              Case: 11-14524      Date Filed: 10/18/2013    Page: 5 of 18


proven avoidance costs or, alternatively, the award was subject to a $2 million cap

under the agreement; the digester lids had no remaining monetary value; and it was

owed prejudgment interest. The City, for its part, sought to recover its attorney’s

fees. The district court denied all of the requested relief except for Veolia’s claim

for prejudgment interest. This appeal followed, and the parties presented oral

argument to the panel.

                                    II. Discussion

      “After a bench trial, we review the district court’s conclusions of law de

novo and . . . factual findings for clear error.” Proudfoot Consulting Co. v. Gordon,

576 F.3d 1223, 1230 (11th Cir. 2009) (citation omitted). Because this is a diversity

case, we “look[] to state law as to substantive matters but procedural matters are

governed by federal law.” Helmich v. Kennedy, 796 F.2d 1441, 1443 (11th Cir.

1986) (citing to Hanna v. Plumer, 380 U.S. 460, 469-74 (1965)).

      On appeal, both parties raise the arguments made in their respective Rule

59(e) motions. They also raise separate issues relating to the district court’s award

of prejudgment interest. Veolia argues that its award should not have been reduced

by the amount of prejudgment interest that the City would have been entitled to.

And the City argues that Veolia should not have been awarded prejudgment

interest on the letter of credit. We turn to all of these issues below.

                                 A. The Belt Presses


                                            5
               Case: 11-14524        Date Filed: 10/18/2013      Page: 6 of 18


       In its order, the district court concluded that the City was entitled to recover

$9,032,469.19 in expenses that it had incurred for the replacement belt presses.

That award represented the full amount that the City had paid Synagro. The district

court did not offset the award in any way because it also found that Veolia had

failed to provide any evidence that damages could have been mitigated or that the

City had avoided significant operating expenses.

       First, we address Veolia’s argument that the City’s belt press damages were

consequential damages and, therefore, subject to a $2 million cap under the terms

of the agreement. The district court found that Veolia had waived this argument

because “it never invoked the [$2 million cap provision] at any time during the

trial . . . [and] [i]t never referred to [the provision] in its proposed findings of fact

and conclusions of law.” D.E. 392 at 9. 3

       “We review a district court’s procedural ruling on waiver of an affirmative

defense for abuse of discretion.” Proctor v. Fluor Enters., Inc., 494 F.3d 1337,

1350 n.9 (11th Cir. 2007) (citation omitted). Veolia argues that it did not waive this

argument because it asserted the consequential damages limitation in the pretrial

order and one of the City’s witnesses testified that the belt press expenses were “an

alleged consequence” of the digester lid collapses. But Veolia also attempted to


       3
          The district court made an alternative finding that Veolia was judicially estopped from
raising this argument. We do not address that ruling because of our holding that the argument
was waived.
                                               6
              Case: 11-14524     Date Filed: 10/18/2013   Page: 7 of 18


prove at trial that it was entitled to recover for all of the belt press expenses even

though the same contract provision prevented Veolia from recovering any

consequential damages. Thus, Veolia adopted a position at trial that was entirely

inconsistent with the argument it now raises on appeal, and it never indicated at

trial or in its proposed findings of fact and conclusions of law that it was seeking to

assert the consequential damages cap as an argument in the alternative. Under

those circumstances, it was not an abuse of discretion for the district court to

conclude that Veolia had waived its consequential damages argument. See United

States v. Indiana Bonding & Sur. Co., 625 F.2d 26, 29 (5th Cir. 1980) (holding that

defense was waived, even though it was listed in the pretrial order, when

insufficient evidence was presented at trial and it was not listed in the defendant’s

proposed findings of fact and conclusions of law).

      Second, we consider Veolia’s argument that the City is not entitled to

damages on the belt presses because the City did not include the operational costs

that it avoided by using the presses into its damages calculation. Under Georgia

law, a calculation of damages requires consideration of any expenses that were

avoided but otherwise would have been incurred in the absence of breach. See

Hosp. Auth. of Charlton Cnty. v. Bryant, 277 S.E.2d 322, 324 (Ga. Ct. App. 1981).

At trial, Veolia elicited testimony from the City’s lead witness that costs savings

resulted from not having to operate the centrifuges and incinerators while the belt


                                          7
               Case: 11-14524       Date Filed: 10/18/2013      Page: 8 of 18


presses were in use. See D.E. 363 at 65. In its proposed findings of fact, the City

claimed—without any details—that any such cost savings were insignificant, and

the district court agreed. See D.E. 379 at 28.

       “A finding of fact is clearly erroneous if the record lacks substantial

evidence to support it, so that our review of the entire evidence leaves us with the

definite and firm conviction that a mistake has been committed.” Atlanta Athletic

Club v. C.I.R., 980 F.2d 1409, 1411-12 (11th Cir. 1993) (internal citations and

quotation marks omitted).4 In this case, there was no evidence in the record to

support a finding that the City’s cost savings were insignificant. The district court

cited to three portions of the trial transcript to support its finding that “the City

used the belt presses to supplement—not replace—the centrifuges and

incinerators.” D.E. 392 at 7. But our reading of those transcript excerpts does not

support that finding. Taken together, those excerpts suggest only that the City may

have occasionally operated centrifuges and belt presses at the same time. See, e.g.,

D.E. 362 at 141 (centrifuges were offline and being replaced when belt presses

were used); D.E. 363 at 64 (belt presses were needed because centrifuges were not

meeting expectations). There is, moreover, no indication from the record as to how

long those centrifuges were operational or whether the centrifuges were only being


       4
        Under Georgia law, the City bore the burden to provide evidence on the specific amount
of avoided costs to enable the district court to properly calculate damages. See Hosp. Auth. of
Charlton Cnty., 277 S.E.2d at 324.
                                              8
              Case: 11-14524     Date Filed: 10/18/2013   Page: 9 of 18


used to process waste for the two still-functioning digesters at RM Clayton rather

than also supplementing the belt presses for waste associated with the digesters

that had malfunctioned.

      On this record, there was not sufficient evidence to support the district

court’s finding that avoidance costs were insignificant, and Veolia introduced

substantial evidence at trial that the City’s cost savings were not insignificant. See,

e.g., D.E. 366 at 20-21 (testimony that the City avoided pumping and natural gas

costs because waste was no longer being transferred to the centrifuges); D.E. 363

at 65 (City’s lead witness admits that there are cost savings associated with not

operating centrifuges and incinerators and the City’s requested damages did not

offset for those savings). The district court clearly erred in finding the City’s

avoidance costs to be insignificant.

      Nevertheless, we reject Veolia’s contention that the City’s damages award

should be reduced by the full amount of the belt press expenses because the City’s

failure to include avoidance costs bars any recovery. In fact, Georgia appellate

courts—in the two Georgia cases primarily relied upon by Veolia in its post-

judgment motion and initial brief on this issue—did not bar recovery entirely.

Instead, they remanded to the trial court for additional evidentiary proceedings to

determine avoidance costs. See Hosp. Auth. of Charlton Cnty., 277 S.E.2d at 324

(reversing judgment and directing the trial court to grant a new trial); Richfield


                                          9
               Case: 11-14524   Date Filed: 10/18/2013   Page: 10 of 18


Capital Corp. v. Fed. Sign Div. of Fed. Signal Corp., 476 S.E.2d 26, 29 (Ga. Ct.

App. 1996) (remanding for determination of “actual damages suffered”). We

conclude that the sounder course of action is to allow the district court, on remand,

to conduct a hearing for the limited purpose of determining the significance of the

City’s avoidance costs, and then to recalculate the City’s damages award

accordingly. See 28 U.S.C. § 2106 (court of appeals may “remand the cause and . .

. require such further proceedings to be had as may be just under the

circumstances”). Cf. Venus Lines Agency, Inc. v. CVG Int’l Am., Inc., 234 F.3d
1225, 1231 (11th Cir. 2000) (reversing the district court’s calculation of damages

and remanding for recalculation); Nat’l Treasury Emps. Union v. Internal Revenue

Serv., 735 F.2d 1277, 1279 (11th Cir. 1984) (“This case must be remanded for a

determination of the controlling facts.”); Lettsome v. United States, 411 F.2d 917,

923 (5th Cir. 1969) (remanding so that district court could “[find] separately the

amount of damages for loss of earnings and the amount of damages for pain and

suffering”).

                                B. The Digester Lids

      The district court concluded that Veolia had allowed the digester tanks to

exceed their operating capacity, thereby causing the digester lids to collapse. See

D.E. 379 at ¶ 53. Although the City spent $6,249,602 to remove and replace the

broken digester lids, it did not seek reimbursement of the full replacement costs


                                         10
             Case: 11-14524     Date Filed: 10/18/2013    Page: 11 of 18


because it acknowledged that the lids would have needed to be replaced in the near

future. Accordingly, the district court awarded the City a prorated amount of

$302,333.40 in damages based upon a calculation that the lids had approximately

2.72 years of remaining service life.

      Veolia argues that the district court erred in awarding any damages to the

City for the lost value of the digester lids because the lids had already reached the

end of their expected service life. But the fact that the digester lids were past their

expected service life does not mean that they lacked any actual value. As noted by

the district court, the City presented unrebutted evidence at trial that the “lids were

clearly serving a useful function when they collapsed.” D.E. 392 at 10. There was

no clear error.

      Veolia also contends that the district court erred by using a valuation

formula from the service agreement to calculate damages. According to Veolia, the

formula was developed for another purpose and could not provide an accurate

measure of lost value. We conclude, however, that the formula in the service

agreement did not leave “the question of damages . . . to speculation, conjecture

and guesswork,” and enabled the district court to calculate damages with the

“reasonable degree of certainty” required under Georgia law. See Schill v. A.G.

Spanos Dev., Inc., 457 S.E.2d 204, 205 (Ga. Ct. App. 1995) (internal quotation

marks omitted). First, the parties—albeit in a different context—had previously


                                          11
             Case: 11-14524     Date Filed: 10/18/2013    Page: 12 of 18


agreed to use this formula to determine the remaining service life of equipment at

the facilities. Second, the formula took into account both the age and condition of

the digester lids. Third, Veolia provided no evidence to show that the formula’s

calculation significantly overestimated the remaining value of the digester lids.

Thus, the district court’s finding on this issue was not clearly erroneous.

                     C. Veolia’s Prejudgment Interest Claim

      In its initial order, the district court denied both parties’ claims for

prejudgment interest because “[n]either party explained their claims . . . with

sufficient clarity to determine these claims with reasonable certainty.” D.E. 379 at

64-65. Veolia then filed a Rule 59(e) motion, asserting that it was entitled to

prejudgment interest under the service agreement and Georgia law. Veolia also

included revised prejudgment interest calculations. The City did not assert a

similar claim for prejudgment interest in its own Rule 59(e) motion. But, in its

response to Veolia’s motion, the City argued that, if Veolia received prejudgment

interest, it was entitled to it as well. See D.E. 389 at 24. This response was filed

after the deadline for Rule 59(e) motions had run.

      The district court issued a revised order awarding prejudgment interest to

Veolia but also deducting $948,608.82 from that award, which represented the

amount in prejudgment interest that the City would have been entitled to. Veolia

argues that the $948,608.82 offset in the district court’s revised order was error


                                          12
             Case: 11-14524     Date Filed: 10/18/2013    Page: 13 of 18


under Rule 6(b)(2) because it effectively extended the time for the City to seek

relief under Rule 59(e). We disagree.

      First, Rule 6(b)(2) is inapplicable under these circumstances, as it concerns

limits on the district court’s ability to extend the time to file certain post-judgment

motions. Here, the City did not file an untimely post-judgment motion asserting

unrelated claims. It filed a timely response addressing the claim raised in Veolia’s

timely Rule 59(e) motion.

      Second, when Veolia filed its motion, it asked the district court to revisit the

issue of prejudgment interest and correct a mistake. Significantly, that mistake was

not unique to Veolia; it affected the damages award for both parties. It would be

inequitable if the district court could only correct that mistake as to Veolia.

      Third, Veolia’s argument is not compelled by law. In fact, many of our sister

circuits have held that, once a Rule 59(e) motion is filed, a district court has the

power to make appropriate corrections even with respect to issues not raised in the

motion. See, e.g., United States v. Hollis, 424 F.2d 188, 191 (4th Cir. 1970) (“[A]

district judge is not restricted to the modifications suggested by the parties. . . .

[He] should not be forced to perpetuate a finding of fact or conclusion of law

which he discovers to be erroneous.”); Charles v. Daley, 799 F.2d 343, 347 (7th

Cir. 1986) (“A judge may enlarge the issues to be considered in acting on a timely

motion under Rule 59.”); Morganroth & Morganroth v. DeLorean, 213 F.3d 1301,


                                          13
                 Case: 11-14524   Date Filed: 10/18/2013   Page: 14 of 18


1313 (10th Cir. 2000) (“[I]t is quite clear that . . . a timely filed Rule 59 motion

invests the district court with the power to amend the judgment for any reason.”),

overruled on other grounds by TW Telecom Holdings, Inc. v. Carolina Internet

Ltd., 661 F.3d 495 (10th Cir. 2011). And, although our view on the scope of a

district court’s power to act pursuant to Rule 59(e) is somewhat more narrow, see

Burnam v. Amoco Container Co., 738 F.2d 1230, 1232 (11th Cir. 1984), we have

explicitly left the circumstance presented in this case unresolved. See Hidle v.

Geneva Cnty Bd. of Educ., 792 F.2d 1098, 1100 (11th Cir. 1986) (“[W]e do not

attempt to lay down a rule concerning the power of the court to act at all to alter or

amend a judgment to the benefit of a non-moving party when the moving party has

sought to alter or amend under [Rule 59(e)].”). We hold, therefore, that the district

court did not abuse its discretion by reducing Veolia’s prejudgment interest award

by the amount that the City would have been entitled to. See Am. Home Assurance

Co. v. Glenn Estess & Assocs., Inc., 763 F.2d 1237, 1238-39 (11th Cir. 1985)

(“The decision to alter or amend judgment is committed to the sound discretion of

the district judge and will not be overturned on appeal absent an abuse of

discretion.”).

      We note, however, that the $948,608.82 calculation was based on the City’s

damages award of approximately $10,184,343.53. Given our prior ruling on

avoidance costs, that damages award may change. On remand, the district court


                                           14
                Case: 11-14524     Date Filed: 10/18/2013       Page: 15 of 18


should adjust the offset in proportion to any change in the City’s damages

calculation once avoidance costs are taken into account. In addition, the offset

should be further reduced by the amount of interest that the City has already

accrued from its draw on the letter of credit to avoid a double recovery. 5

                      D. The City’s Prejudgment Interest Claim

         In its revised order, the district court ruled that Veolia’s prejudgment interest

award included interest on the full amount of the letter of credit. The City argues

that Veolia was not entitled to prejudgment interest on the letter of credit because

the City had not wrongfully drawn upon it under the terms of the agreement. We

agree.

         In the event of breach by Veolia, the service agreement allowed the City to

draw on the letter of credit for the amount of damages estimated in its good faith

assessment. See City’s Ex. 485 at 139-40. But the agreement also required that, if a

court determined that any amount drawn “was not permitted hereunder,” then the

City had to pay back to Veolia the “amount wrongfully drawn” plus interest. Id. at

140. The district court found that the City had “wrongfully drawn” on the entire

letter of credit because “it [was] holding [those] funds only as an offset against the




         5
         The City acknowledges that it has accrued interest from the letter of credit. See Reply
Brief at 6. But we find nothing in the record to indicate the amount of accrued interest. That
figure will need to be calculated on remand.
                                              15
               Case: 11-14524        Date Filed: 10/18/2013       Page: 16 of 18


damages that it anticipated proving at trial.” D.E. 379 at 60-61. As we explain, that

finding was error.

       The City could not have wrongfully drawn on the entire letter of credit

intended to secure Veolia’s payment for anticipated damages given that the City

successfully proved breach and damages that exceeded the letter of credit at trial.

Naturally, any damages award to the City should have been offset by the amount of

money that the City had already drawn from the letter of credit, but nothing in the

agreement required the City to return the letter of credit to Veolia under these

circumstances. We interpret the term “amount wrongfully drawn” to mean any

amount that exceeded the damages proven at trial by the City for Veolia’s breach.6

And, accordingly, Veolia would only be entitled to prejudgment interest on that

amount.

       As with most issues of financial accounting, a simplified example helps

clarify our holding. Imagine that the City drew $5 million from the letter of credit

and, at trial, it was only awarded $4 million in damages for Veolia’s breach. Under
       6
         Veolia argues that this interpretation of the service agreement is not before us on appeal
because the City first argued for this reading in its motion to alter or amend, and it did not
include the district court’s order rejecting that argument in its notice of appeal. We disagree. The
City appealed the district court’s initial order, D.E. 379, and revised order, D.E. 392. In both of
those orders the district court found that the City had “wrongfully drawn” on the letter of credit.
Thus, in order to address the issues properly before us on appeal, we must define the phrase
“wrongfully drawn” under the service agreement. Moreover, the district court’s order denying
the City’s motion to alter or amend the revised opinion is so “inextricably intertwined” with the
orders listed in the notice of appeal that our consideration of the issues clearly raised in the
City’s motion is consistent with our “policy of liberal construction of notices of appeal.” See Hill
v. BellSouth Telecomms., Inc., 364 F.3d 1308, 1313 (11th Cir. 2004) (quoting C.A. May Marine
Supply Co. v. Brunswich Corp., 649 F.2d 1049, 1056 (5th Cir. 1981)).
                                                16
             Case: 11-14524     Date Filed: 10/18/2013    Page: 17 of 18


the terms of the agreement, the City would be required to pay back $1 million to

Veolia as the “amount wrongfully drawn” (plus prejudgment interest on that $1

million).

      We also note that, based on the City’s current damages award

($10,184,343.53), Veolia would not be entitled to any prejudgment interest on the

letter of credit claim. But the City’s damages award may change in light of our

ruling on avoidance costs. If the City’s recalculated damages award is below

$9,525,304, the district court should award Veolia prejudgment interest, but only

on the difference between the City’s damages award and the letter of credit.

                          E. The City’s Attorney’s Fees

      Finally, we conclude that the City’s claim for attorney’s fees under the

service agreement’s indemnification provision is without merit. In the pre-trial

order, the City only pursued two theories for recovery of attorney’s fees: recovery

pursuant to GA. CODE ANN. § 13-6-1; and recovery from Veolia’s parent company

through a separate guarantee agreement. See D.E. 281 at 9. The City did not clearly

state that it was attempting to seek attorney’s fees under the service agreement’s

indemnification provision. The district court, therefore, correctly ruled that the City

had abandoned this claim. See Iervolino v. Delta Air Lines, Inc., 796 F.2d 1408,

1419 (11th Cir. 1986) (any legal theories not included in the pretrial order may be

waived).


                                          17
             Case: 11-14524    Date Filed: 10/18/2013   Page: 18 of 18


                                  III. Conclusion

      We commend the district court for its handling of the case and its

comprehensive order, and affirm on most issues. To reiterate, we affirm the denial

of Veolia’s attempt to cap the City’s damages at $2 million, the damages

calculation for the digester lids, the offset on Veolia’s prejudgment interest award,

and the denial of the City’s request for attorney’s fees. We reverse the calculation

of the City’s damages award for failing to account for avoidance costs, and the

award of prejudgment interest to Veolia on the full amount of the letter of credit.

And we remand for the district court to (1) conduct a hearing on the amount of

costs avoided by the City when it used belt presses; (2) recalculate the City’s

damages award accordingly; (3) recalculate the award to Veolia so that it only

receives prejudgment interest on the amount that the letter of credit exceeds the

City’s gross damages award; and (4) recalculate any other damages calculations

affected by these changes (such as the City’s prejudgment interest offset).

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.




                                         18